Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
November 10, 2005








 
Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed November 10, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00826-CV
____________
 
IN RE DAWN JOHNSON WHATLEY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On August 15, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  On November 4, 2005, relator
filed an expedited motion to dismiss the petition based on mootness.           Because we agree that this original
proceeding is moot, Wwe grant relator=s motion.  Accordingly, we dismiss relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition
Dismissed and Memorandum Opinion filed November 10, 2005.
Panel consists of
Justices Hudson, Frost, and Seymore.